11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT
John Lee Nail,                                   * From the 90th District
                                                   Court of Stephens County,
                                                   Trial Court No. F33653.

Vs. No. 11-13-00243-CR                           * October 24, 2013

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)


      This court has considered John Lee Nail’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court=s opinion, the appeal is dismissed.